SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2014 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the Financial Results for the nine month period ended March 31, 2014 and March 31, 2013, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores. Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Financial Statements as of March 31, 2014 and for the nine-month periods ended March 31, 2014 and 2013 Legal information Denomination: Alto Palermo S.A. (APSA). Fiscal year No.: 124, beginning on July 1, 2013. Legal address: Moreno 877, 22nd floor, Autonomous City of Buenos Aires, Argentina. Company activity: Real estate investment and development. Date of registration with the Public Registry of Commerce of the By-laws: August 29, 1889. Date of registration of last amendment: March 14, 2013. Expiration of company charter: August 28, 2087. Number of register with the Superintendence of Corporations: 801,047. Capital stock: 1,260,140,508 common shares. Subscribed, issued and paid up (in thousands of Ps.):126,014. Direct Majority Shareholder: IRSA Inversiones y Representaciones Sociedad Anónima (IRSA). Legal Address: Bolívar 108, 1st floor, Autonomous City of Buenos Aires, Argentina. Main activity: Real estate investment. Controlling interest on the equity: 1,205,765,014 common shares. Percentage of votes of the parent Company on the equity: 95.68%. Type of stock CAPITAL STATUS Authorized for Public Offer of Shares Subscribed, Issued and Paid up (in thousands of Ps.) Common stock with a face value ofPs. 1 per share and entitled to 1 vote each (*) (*)On December 18, 2012, the Superintendence of Corporations registered an amendment to the Company’s by-laws whereby it increased the face value of its shares from Ps. 0.1 to Ps. 1 each. This amendment, which was notified through the CNV, was registered under number 20,264 of Stock Companies Book 62 T°.The request to the control agencies for approval the change in face value of shares is still pending. 1 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Financial Position as of March 31, 2014 and June 30, 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note ASSETS Non-Current Assets Investment properties 10 Property, plant and equipment 11 Trading properties 12 Intangible assets 13 Investments in associates and joint ventures Deferred income tax assets 24 Income and minimum presumed tax credit Trade and other receivables 16 Investments in financial assets 17 Total Non-Current Assets Current Assets Trading properties 12 Inventories 14 Derivative financial instruments 23 - Trade and other receivables 16 Income tax credit Investments in financial assets 17 Cash and cash equivalents 18 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Reserve for share-based compensation 32 Legal reserve Reserve for new developments - Special reserve Acquisition ofadditional interest in subsidiaries ) ) Retained earnings Total capital and reserves attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS' EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 19 Borrowings 22 Deferred income tax liabilities 24 Provisions 21 Total Non-Current Liabilities Current Liabilities Trade and other payables 19 Income and minimum presumed tax liabilities Payroll and social security liabilities 20 Borrowings 22 Derivative financial instruments 23 Provisions 21 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo Sociedad Anonima (APSA) By: /s/Daniel R. Elsztain Daniel R. Elsztain Director 2 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the nine and three-month periods beginning on July 1st, 2013 and 2012 and January 1st, 2014 and 2013, respectively and ended March 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Nine months Three months Note Revenues 26 Costs 27 ) Gross Profit Gain from disposal of investment properties 10 - - General and administrative expenses 28 ) Selling expenses 28 ) Other operating results, net 30 ) Profit from Operations Share of profit of associates and joint ventures ) ) Profit from Operations Before Financing and Taxation Finance income 31 Finance cost 31 ) Other financial results 31 Financial results, net ) Profit Before Income Tax Income tax expense 24 ) Profit for the period Total Comprehensive Income for the period Attributable to: Equity holders of the parent Non-controlling interest Profit per share attributable to equity holders of the parent for the period: Basic Diluted The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo Sociedad Anonima (APSA) By: /s/Daniel R. Elsztain Daniel R. Elsztain Director 3 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Reserve for share-based compensation Legal reserve Reserve for new developments Special reserve (1) Acquisition of additional interest in subsidiaries Retained earnings Subtotal Non- controlling interest Total shareholders' equity Balance at June 30, 2013 ) Comprehensive income for the period - Advanced dividends distribution –Shareholders’ meeting as October 31, 2013 - ) ) - ) Distribution to legal reserve – Shareholders’ meeting as October 31, 2013 - 4 - - - (4 ) - - - Reversal of reserve for new developments – Shareholders’ meeting as of October 31, 2013 - ) - Reimbursement of expired dividends - Dividends distribution to non-controlling interest - ) ) Reserve for share-based compensation (Note 32)…. - Balance at March 31, 2014 - ) Related to CNV General Resolution No. 609/12. See Note 25. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements Alto Palermo Sociedad Anonima (APSA) By: /s/Daniel R. Elsztain Daniel R. Elsztain Director 4 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Reserve for share-based compensation Legal reserve Reserve for new developments Acquisition of additional interest in subsidiaries Retained earnings Subtotal Non-controlling interest Total shareholders' equity Balance at June 30, 2012 - ) Comprehensive income for the period - Dividends distribution – Shareholders’ meeting as of October 31, 2012 - ) ) - ) Constitution of reserve for new developments – Shareholders’ meeting as of October 31, 2012 - ) - - - Reallocation of retained earnings – Shareholders’ meeting as of October 31, 2012 - ) ) - Reimbursement of expired dividends - Reserve for share-based compensation (Note 32) - Dividends distribution to non-controlling interest - ) ) Capital contribution of non-controlling interest - Conversion of notes 25 - 16 - 41 - 41 Balance at March 31, 2013 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo Sociedad Anonima (APSA) By: /s/Daniel R. Elsztain Daniel R. Elsztain Director 5 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Cash Flows for the nine-month periods ended March 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Operating activities: Cash generated from operations 18 Income tax paid ) ) Net cash generated from operating activities Investing activities: Acquisition of associates 9 ) - Acquisition of joint ventures - ) Capital contributions in joint ventures 8 ) ) Increase in investment properties 10 ) ) Acquisition of property, plant and equipment 11 ) ) Advance payments ) ) Acquisition of intangible assets 13 ) ) Increase in financial assets ) ) Decrease in financial assets Collection of financial assets interests Loans granted to related parties ) ) Proceeds from sale of investment properties - Loans repayments received from associates and joint ventures - Net cash used in investing activities ) ) Financing activities: Capital contribution of non-controlling interest - Borrowings obtained Borrowings obtained from related parties 50 - Payment of seller financing of shares ) ) Repayment of borrowings ) ) Proceeds from derivativefinancial instruments - Payments of financial leasing ) ) Acquisition of non-controlling interest - ) Dividends paid 25 ) ) Dividends paid to non-controlling interest ) ) Interest paid ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period 18 Foreign exchange loss on cash and cash equivalents Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo Sociedad Anonima (APSA) By: /s/Daniel R. Elsztain Daniel R. Elsztain Director 6 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. The Group´s business and general information Alto Palermo S.A. (formerly Sociedad Anónima Mercado de Abasto Proveedor (SAMAP), and alternatively “Alto Palermo S.A.”, “APSA”, “we” or “the Company”) is an Argentine real estate company mainly engaged in holding, leasing, managing, developing, operating and acquiring shopping malls and holds a predominant position within the argentine market. APSA was incorporated in 1889 under the name SAMAP and until 1984 we operated the major fresh foodstuff market in the Autonomous City of Buenos Aires. Our core asset was the historical building of Mercado de Abasto, which served as seat of the market from 1889 until 1984, when we interrupted a sizable part of its operations. Since the Company was acquired by IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter, IRSA) in 1994, we have been growing through a series of acquisitions and development projects that eventually led to a corporate reorganization giving rise to the current company name and organizational structure. Our main shareholder is IRSA. The Company’s stocks are traded in the Buenos Aires Stock Exchange and in USA’s NASDAQ. As of the end of these financial statements, we operate and hold a majority interest in a portfolio of twelve shopping centers in Argentina, six of which are located in the Autonomous City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design and Dot Baires Shopping), two in Buenos Aires province (Alto Avellaneda and Soleil) and the rest are situated in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza and Córdoba Shopping Villa Cabrera in the City of Córdoba). Additionally, La Ribera Shopping in the City of Santa Fe through a joint venture. Furthermore, in December 2011, we started developing our “Arcos” project, located in the neighborhood of Palermo, Autonomous City of Buenos Aires and continued working on the development of a new shopping mall in the City of Neuquén. APSA and its subsidiaries are hereinafter referred to jointly as "the Group". These Unaudited Condensed Interim Consolidated Financial Statements have been approved by the Board of Directors to be issued on May 9, 2014. 7 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements Basis of preparation The Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Business Companies Act and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13 of the CNV. Such information is included in the Notes to these Unaudited Condensed Interim Consolidated Financial Statements, as admitted by IFRS. These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the annual consolidated financial statements of the Group as of June 30, 2013 prepared in accordance with International Financial Reporting Standards (IFRS). The Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. Unaudited Condensed Interim Consolidated Financial Statements corresponding to the nine-month periods ended March 31, 2014 and 2013 have not been audited. The management believes they include all necessary settlements to fairly present the results of each period. Results for the nine-month periods ended March 31, 2014 and 2013 do not necessarily reflect proportionally the Group’s results for the complete fiscal years. Significant Accounting Policies The accounting policies applied in the preparation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2013. Most significant accounting policies are described in Note 2 to the annual Consolidated Financial Statements. Use of estimates The preparation of financial statements at a certain date requires the Group's Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the annual consolidated financial statements for the year ended June 30, 2013, except for changes in accrued income tax, provision for legal claims, allowance for bad debts and accrued supplementary rental. 8 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements (Continued) Comparative information The comparative information as of March 31 and June 30, 2013 included in these financial statements arises from the financial statements as of such dates. Certain reclassifications of prior year information have been made to conform to the current period presentation. During the period, the Argentine Peso devalued against the USD and other currencies by around 32%, which has an impact in comparative information presented in these Unaudited Financial Statements, due mainly to the currency exposure of our income from offices rental, and our net assets and liabilities in foreign currency as detailed in Note 36. 3. Seasonal effects on operations The operations of the Group’s shopping centers are subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and during the period of year-end festivals (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also impact the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. 4. Acquisitions and disposals Nine-month period ended March 31, 2014 Subscription of shares of Avenida Inc. and Avenida Compras S.A. On August 29, 2013, the Group, through Torodur S.A., subscribed 3,703,704 shares of Avenida Inc., a Company incorporated in Delaware, United States, and 23,077 shares of Avenida Compras S.A., a Company incorporated in Buenos Aires, Argentina, representing 26.09% and 2.10% of its outstanding capital, respectively. Additionally, Avenida Inc. owns 90.91% of Avenida Compras S.A., thus being the Group’s indirect interest in Avenida Compras of 25.81%. The amount of the transaction was Ps. 13.0 million, which has already been paid in full. The Group has a warrant to increase such equity interest up to 37.04% of the company. 9 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisitions and disposals (Continued) Stock Purchase Option Agreement for Arcos del Gourmet S.A. On September 16, 2013, APSA entered into an agreement with Messrs. Eduardo Giana, Pablo Bossi and Patricio Tobal (non-controlling shareholders of Arcos del Gourmet S.A.), whereby the latter grant to APSA an exclusive and irrevocable option to purchase 10% of the equity interest of Arcos del Gourmet S.A., which can be executed up to December 31, 2018. In the event the option is exercised, APSA should pay the amount of US$ 8.0 million. Furthermore, in the mentioned agreement a fixed amount of Ps. 2 million was arranged, which was cancelled, and a variable amount payable monthly, which results from applying 4.5% on the amounts accrued in each previous calendar month for rental and right of admission, net of certain expenses, during 5 years from the opening of the shopping mall, in relation to the assignment of rights to earn dividends of Arcos during such period. 5. Financial Risk Management and fair value estimates Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreign currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. These Unaudited Condensed Interim Financial Statements do not include all the information and disclosures corresponding to financial risk management, consequently should be read together with the annual consolidated financial statements as of June 30, 2013. There have been no changes in the risk management or risk management policies applied by the Group since the end of the year. Fair value estimates Since June 30, 2013 and up to March 31, 2014, there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets or liabilities (either measured at fair value or amortized cost). Furthermore, there have been no transfers between the different hierarchies used to assess the fair value of the Company's financial instruments. 10 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting The operating income from the joint businesses Nuevo Puerto Santa Fe S.A. (“NPSF”) and Quality Invest S.A. are reported under the proportional consolidation method. Under this method, the income/loss generated by joint businesses is reported in the income statement line-by-line, rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return, because the assets and income/loss generated by consolidated operations are similar to the assets and income/loss booked under the equity method. This is due to the fact that under the proportional consolidation method, revenues and expenses are reported separately, instead of offsetting and reporting them as a single item in the income statement. Therefore, the proportional consolidation method is used by the CODM to assess and understand the return and the results of operations of these businesses as a whole. The following tables present the business segments corresponding to urban properties and investments, the Group´s main activity: Nine months ended March 31, 2014 Urban properties Investments Total urban properties and investment Shopping Center Properties Offices and others Sales and developments Financial operations and others Revenues Costs ) Gross Profit General and administrative expenses ) ) - ) ) Selling expenses ) Other operating results, net ) - - 54 ) Profit from Operations Share of profit of associates and joint ventures - ) - ) ) Segment Profit (Loss) Before Financing and Taxation ) Investment properties - Property, plant and equipment - - Trading properties - - - Goodwill - - Inventories - - - Investments in associates - - Total segment assets 11 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (Continued) Nine months ended March 31, 2013 Urban properties Investments Shopping Center Properties Offices Sales and developments Financial operations and others Total urban properties and investment Revenues Costs ) Gross Profit Gain from disposal of investment properties - - - General and administrative expenses ) ) - ) ) Selling expenses ) Other operating results, net ) ) - ) Profit from Operations Share of profit of associates - - - Segment profit Before Financing and Taxation Investment properties - Property, plant and equipment - - Trading properties - - - Goodwill - - Inventories - - - Investments in associates - - Total segment assets The following tables present reconciliation between the total results of segment operations as shown in the column “Urban properties and investments” as of March 31, 2014 and 2013, and the results of operations as per the statement of comprehensive income. The adjustments relate to the presentation of the results of operations of joint ventures on an equity-accounted basis for IFRS income statement purposes. Nine months ended March 31, 2014 Total Segment reporting Adjustment for share of profit/ (loss) of joint ventures As per Statement of Income Revenues ) Costs ) ) Gross Profit ) General and administrative expenses ) ) Selling expenses ) ) Other operating results, net ) ) Profit from Operations ) Share of profit of associates and joint ventures ) ) Segment profit Before Financing and Taxation ) 12 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (Continued) Nine months ended March 31, 2013 Total Segment reporting Adjustment for share of profit/ (loss) of joint ventures As per Statement of Income Revenues ) Costs ) ) Gross Profit ) Gain from disposal of investment properties - General and administrative expenses ) ) Selling expenses ) ) Other operating results, net ) ) Profit from Operations ) Share of profit of associates ) Segment profit Before Financing and Taxation ) Total segment assets are allocated based on the operations of the segment and the physical location of the asset. In line with the discussion above, segment assets include the proportionate share of the assets of joint ventures. The statement of financial position under IFRS shows the net investment in these joint ventures as a single item. March 31, March 31, Total reportable assets as per Segment Information Investment properties ) ) Property, plant and equipment ) ) Goodwill ) ) Inventories ) ) Investments in associates and joint ventures Total assets as per the Statement of Financial Position 13 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Information about principal subsidiaries The Group conducts its business through several operating and holding subsidiaries. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Summarized statement of financial position Panamerican Mall S.A. (PAMSA) March 31, June 30, ASSETS Total Non-current assets Total Currentassets TOTAL ASSETS LIABILITIES Total Non-current liabilities Total Current liabilities TOTAL LIABILITIES NET ASSETS Summarized statement of comprehensive income PAMSA March 31, March 31, Revenues Profit before income tax Income tax expense ) ) Profit for the period Total Comprehensive Income for the period Profit attributable to non-controlling interest Dividends paid to non-controlling interest - Summarized Statements of Cash Flows PAMSA March 31, March 31, Net cash generated from operating activities Net cash used in investing activities ) ) Net cash generated from (used in) financing activities 43 ) Net increase/ (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at end of the year 14 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Information about principal subsidiaries (Continued) The information above is the amount before inter-company eliminations. 8. Interests in joint ventures As of March 31, 2014 and June 30, 2013, the Groups' joint ventures were Quality Invest S.A., NPSF and Entertainment Holding S.A. (“EHSA”). The shares in these joint ventures are not publicly traded. On November 29, 2012, the Company acquired shares of common stock, representing 50% of the capital stock and votes of EHSA for an amount of Ps. 21.2 million. The fair value of the net assets acquired determined as of the purchase date amounted to Ps. 5.4 million. Therefore, the Group recognized goodwill of Ps. 26.6 million. On September 25, 2013, Sociedad Rural Argentina (SRA), La Rural de Palermo S.A. (LRPSA), Boulevard Norte S.A. (BNSA), Ogden Argentina S.A. (OASA), EHSA, ENUSA and La Rural S.A. (LRSA) executed a joint venture agreement and a shareholder’s agreement mostly amending certain provisions set forth in prior agreements. Changes in the Group’s investments in joint ventures for the nine-month period ended March 31, 2014 and for the year ended June 30, 2013 was as follows: March 31, June 30, Beginning of the period / year Acquisition of joint ventures ) Capital contribution Dividends paid - ) Share of profit / (loss), net (1) ) End of the period / year (1) (1)Includes (Ps. 19) as of March 31, 2014, related to the interest in ENUSA. See Note 21. 15 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 9. Interests in associates As of June 30, 2013, the investment in associates of the Group was Tarshop S.A During the present period the Group has acquired shares in associates Avenida Inc. and Avenida Compras S.A. (see Note 4). Consequently, as of March 31, 2014 the investments in associates are Tarshop S.A., Avenida Inc. and Avenida Compras S.A Changes in the Group’s investment in associates for the nine-month period ended March 31, 2014 and for the year ended June 30, 2013 were as follows: March 31, June 30, Beginning of the period / year Acquisition of associates (1) - Share of profit, net ) End of the period / year (1)See Note 4. 16 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Investment properties Changes in the Group’s investment properties for the nine-month period ended March 31, 2014 and for the year ended June 30, 2013 was as follows: Shopping Centers portfolio Office and other rental properties portfolio Undeveloped parcels of land Properties under development Total At July 1, 2012 Costs Accumulated depreciation ) ) - - ) Net book amount Year ended June 30, 2013 Opening net book amount Additions Transfers ) 86 - - - Sales - ) - - ) Disposals of unused assets ) - - - ) Depreciation charge ) ) - - ) Closing net book amount At June 30, 2013 Costs Accumulated depreciation ) ) - - ) Net book amount Period ended March 31, 2014 Opening net book amount Additions Depreciation charge (i) ) ) - - ) Closing net book amount AtMarch 31, 2014 Costs Accumulated depreciation ) ) - - ) Net book amount (i) As of March 31, 2014, depreciation charges were included in “Costs” in the Unaudited Statements of Comprehensive Income (Note 28). The following amounts have been recognized in the unaudited statement of income: March 31, March 31, Rental and service income Costs of property operations ) ) Gain from disposal of investment properties - 17 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Investment properties(Continued) Properties under development mainly comprise works in Shopping Neuquén S.A. and Arcos del Gourmet S.A. As of March 31, 2014 and June 30, 2013 the amount of works in Shopping Neuquén S.A. amounted to Ps. 83,233 and Ps. 43,138, respectively. The works in Arcos del Gourmet S.A. as of March 31, 2014 and June 30, 2013 amounted to Ps. 235,737 and Ps. 136,313, respectively. As of March 31, 2014 contractual obligations mainly correspond to constructions related with both projects. Shopping Neuquén S.A. contractual obligations amounted to Ps. 205 million and is estimated that the project will be completed on September 2014. Arcos del Gourmet S.A. contractual obligations amounted to Ps. 234 million. On December 10, 2013, the Judicial Branch confirmed an injunction order that suspends the opening of the shopping center on the grounds that it does not have certain governmental permits. Even though the construction has all regulatory permits in place, the Company is carrying out specific actions, has challenged the ruling, and has requested that the injunction be lifted and has reasonable expectations of a favorable result. On April 1, 2014, the Government of the Autonomous City of Buenos Aires granted a new environmental clearing certificate. 18 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Property, plant and equipment Changes in the Group’s property, plant and equipment for the nine-month period ended March 31, 2014 and for the year ended June 30, 2013 was as follows: Other buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Others Total At July 1, 2012 Costs 56 Accumulated depreciation ) - ) Net book amount 7 56 Year ended June 30, 2013 Opening net book amount 7 56 Additions - - Transfers - ) - - - Disposals - - (3
